EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 2019/08/09. It is noted, however, that applicant has not filed a certified copy of the CN201910735295.X application as required by 37 CFR 1.55.

Allowable Subject Matter

3.	Claim(s) 1-20 is/are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Xu et al. (US PGPUB./Pat. No. 20200195764) teach a terminal, comprising at least two front cameras located behind a display panel, wherein an area corresponding to a position of the at least one camera on the display panel is a first area, and other 

Guo et al. (US PGPUB./Pat. No. 10629116) teach a display device and its display method are provided. The display device includes a pixel array and a grating; the pixel array includes a plurality of columns of pixels with each pixel comprising at least two sub-pixels; each column of sub-pixels is formed by cyclically arranged sub-pixels of at least three colors, and an amount of sub-pixels in each column of sub-pixels are the same and a size of each sub-pixel is the same; an upper edge of each sub-pixel in an odd column is aligned with that of a sub-pixel in another odd column and an upper edge of each sub-pixels in an even column is aligned with that of a sub-pixel in another even column, and a pre-set length of longitudinal offset is provided between sub-pixels in odd columns and sub-pixels in even columns; colors of any adjacent sub-pixels are different from each other; light-blocking areas of the grating blocks a partial area of the pixel array. Upon an image being displayed by the pixel array, one sub-pixel can borrow its adjacent sub-pixels or be borrowed by its adjacent sub-pixel so as to allow a display resolution to be greater than a physical resolution to increase PPI of a display device .



“…wherein the first display area comprises a plurality of first repeating sub-areas repeatedly arranged in a first direction and a second direction, a difference between a size of the first repeating sub-areas in the first direction and a size of the first repeating sub-areas in the second direction is less than or equal to a size of one pixel, and the first direction is different from the second direction;
wherein the second display area comprises a plurality of second repeating sub-areas that has a same size as the first repeating sub-areas; and
wherein a number of the pixels disposed within the first repeating sub-areas is less than a number of the pixels disposed within the second repeating sub-areas.” (Claim 1; Claim 15 is similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.